Citation Nr: 0400049	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  03-00 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for residuals, bimalleolar 
fracture, right ankle, currently evaluated at 10 percent.


REPRESENTATION

Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk


INTRODUCTION

The veteran had active service from November 1967 to February 
1970.


The Board notes that this appeal is being REMANDED to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.  

The veteran essentially indicated in his September 2002 
Notice of Disagreement that his service-connected right ankle 
disability had worsened since his last VA examination, which 
was conducted in April 2001.  VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  Under these circumstances, 
the veteran should be afforded a VA examination for the 
purpose of determining the current severity of the service-
connected disability on appeal.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

The Board notes that VA is required to address the Veteran's 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The claims file should be reviewed to ensure 
that all notification and development action required by the 
VCAA is completed under 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002), including written notice of the evidence, 
if any, the veteran is expected to provide in support of the 
claim and the evidence, if any, that will be obtained for 
him.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir 2003).

Accordingly, this case is REMANDED for the following actions:

1.  Development contemplated by the VCAA 
should be undertaken including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information and any evidence not 
previously provided to VA which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of his service-connected 
right ankle disability.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.    

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	
                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




